Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page1of10 PagelD6

ATTACHMENT C

UNITED STATES DISTRICT COURT.
WESTERN DISTRICT OF TENNESSEE

 

EASTERN DIVISION _
IN THE MATTER OF THE APPLICATION UNDER SEAL
OF THE UNITED STATES OF AMERICA :
FOR AUTHORIZATION TO OBTAIN A SEARCH AFFIDAVIT IN SUPPORT
WARRANTS FOR THE FOLLOWING CELL _ | OF SEARCH WARRANT

PHONES:
Possessed by Eric Deon GOODEN 2

1.) Samsung Galaxy Note 8, IMEI:
358502003371552

 

 

I, Wes Stilwell, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), being duly sworn, depose and state the following:
- INTRODUCTION & BACKGROUND

1. I make this affidavit in support of an application under Rule a of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of property. — that is, an
electronic device — which is currently in law enforcement possession, and the extraction from
that property of electronically stored information described in Attachment “B.”
2. | Tam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), and as such, I am a Federal Law Enforcement Officer within the meaning of F ederal Rule
of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws and duly authorized by the Attorney General of the United States to request a search
warrant. I have beena Special Agent with ATF since 2009: Formerly, Iwasa Jackson,
Tennessee, Police Officer for ten years prior to my appointment with ATF. As an ATF agent, I

have attended training at the Federal Law Enforcement Training Center in Brunswick, Georgia. I
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 2 o0f10° PagelD7~

have been trained in conducting investigations into violations of Federal Firearms, Drug/
Narcotics, Explosives and Arson laws. All of the information in this affidavit has either been

" personally verified by me, obtained from personal interviews, obtained from ATF Industry
Operations, or received from other law enforcement officers.

| 3. I have participated in investigations of Racketeer Influenced and Corrupt Organizations
(RICO), Violent Crimes in Aid of Racketeering (VICAR), Federal Hobbs Act robbery
investigations, drug conspiracies, federal firearms trafficking investigations, burglaries and thefts
from Federal Firearms Licensees (FFLs), explosives and arson investigations, and, among other

| things, I have conducted or participated in surveillances, the execution of search warrants,
debriefings of informants and reviews of taped conversations. Through my training, education
and experience, I have become familiar with the operation of illegal drug trafficking
organizations, RICO and VICAR enterprises, criminal street gangs, Hobbs Act robbery
investi gations and the methods used to import and distribute narcotics as well as the purchase, |
acquisition and extended retention of firearms. I know that violent criminal street gangs and
other criminal organizations monetarily pay off, intimidate, threaten, assault, injure, maim,
and/or murder witnesses in retaliation for speaking with law enforcement regarding crimes
committed by members of the criminal gangs and/or groups. I know that individuals that are -
previously convicted felons or persons otherwise federally prohibited from possessing firearms
use alternative methods to obtain firearms from individuals, businesses or other legitimate
sources. I also know that individuals sometimes illegally convert firearms to function in a
manner that would constitute the firearm to be classified as a machinegun, short-barreled rifle
(SBR), short-barreled shotgun (SBS), Any Other Weapons (AOW) or Destructive Devices (DD)

under Title 26 United States Code.
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 30f10 PagelD 8 .

4, I submit this affidavit in support of an application for a search warrant pursuant to Federal
Rule of Criminal Procedure 41, authorizing federal law enforcement officers to search the
electronic device found in the possession of Eric Deon GOODEN (hereinafter GOODEN), which
is currently in the possession of the ATF and which is more fully described in Attachment “A,”
(hereinafter the DEVICE) and to extract from the DEVICE the electronically stored information.
more fully described in Attachment “B.” It is believed that the DEVICE contains evidence of
violations of Title 18, United States Code, § 922(g)(1) (Convicted Felon in Possession of a
Firearm), Title 18, United States Code, § 371 (Conspiracy to commit offenses against the United
States), and Title 18, United States Code, § 924(a)(1)(A) (Knowingly Making False
Representations) (ATF Form 4473).

5. I am submitting this affidavit in support of a search warrant for a Samsung Galaxy Note
8, IMEI: 358502003371552 (the “DEVICE”), which is currently in the possession of the ATF in
Jackson, Tennessee, and which is more particularly described in Attachment “A,” to include all
numbers dialed to and dialed from said telephone, text messages to and from said telephone, .
photographs, digital media, electronic records, recordings, emails, internet history, and to search
for any and all evidence pertaining to violations of Title 18, United States Code, § 922(g)(1)
(Convicted Felon in Possession of a Firearm), Title 18, United States Code, § 371 (Conspiracy to
commit offenses against the United States), and Title 18, United States Code, § 924(a)( 1)(A)
(Knowingly Making False Representations) (ATF Form 4473)), more specifically described in
Attachment “B.” The information contained in this affidavit is based upon information that I
have learned throughout the course of this investigation, as well as information provided to me

by other state, local and federal law enforcement officers. The information in this affidavit is |

provided to establish probable cause and does not contain my entire knowledge of this case.
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page4of10 PagelD 9

6. - Based on your Affiant’s prior training and experience, and the experience and training of
other veteran law enforcement officers with whom I have discussed patterns, trends, and methods |
of operation regarding the aforementioned and other types of crimes, your Affiant is aware rmulti-
defendant armed robbery crimes and firearms trafficking are inherently conspiratorial crimes. The
nature of the conspiracy requires participating members to communicate in order to coordinate -
their planning prior to the commission of the crime, as well as during the actual commission of the
crime. Such communications are commonly made using mobile devices such as tablet computers,
mobile phones, and Wi-Fi capable portable gaming consoles. Based upon information provided
to me by other law enforcement officers, I am familiar with the facts and the circumstances referred —
to in this affidavit. The facts and circumstances as set forth below demonstrate that there is
probable cause to believe communications occurring over the DEVICE via text messaging, SMS
‘messaging, and telephone calls, are criminal in nature. Not all facts known to me are contained
within this affidavit. Only those facts I believe are relevant to the Court’s probable cause
determination are included. On the basis of that familiarity, I have determined the following:

7. In June 2019, your Affiant and members of the Whiteville Police Department initiated an
investigation into Eric Deon GOODEN, also known as “EG,” for drug trafficking and firearms

’ trafficking offenses. Through the course of this investigation, your Affiant determined the
following facts:

8. Eric Deon GOODEN is a previously convicted felon and was convicted of robbery in

_ 2009 in Carroll County, Tennessee. GOODEN served three and one-half years in the Tennessee
Department of Corrections for that felony robbery conviction. In or around June 2019, law
enforcement received information from a reliable confidential informant (CI) that GOODEN was

selling firearms from his residence in Whiteville, Tennessee. Investigators also verified
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 5 of 10 PagelD 10

information that GOODEN lived at 215 West Main Street, Apartment 16, in Whiteville,
Tennessee. The CI contacted GOODEN at cell phone number 901-647-2873 to set up the
purchase of a firearm.
9. On June 24, 2019, GOODEN met with the CI at his (GOODEN’s) residence located at
215 West Main Street, Apartment 16, Whiteville, Tennessee. The purpose of the meeting was
for the CI to purchase a firearm from GOODEN. The CI purchased an AR-type pistol from
GOODEN. The firearm is more completely described as an American Tactical Firearms, Omni
Hybrid model, chambered in .300 Blackout caliber, serial number NS208792. The firearm was
also determined to have been transported across state lines into the State of Tennessee before
being possessed and sold by GOODEN to the CI on June 24, 2019.
10. On June 27, 2019, the CI again met with GOODEN at his (GOODEN’s) address at 215
West Main Street, Apartment 16, Whiteville, Tennessee, for the purposes of purchasing firearms
from GOODEN for a second time. The firearms purchased by CI from GOODEN on June 27,
2019 are described as an American Tactical Omni Hybrid, .300 Blackout caliber AR-type pistol
with serial number NS208745, and a Taurus, model PT111 G2A, 9mm pistol, serial number
TMA78634. Again, like the first occasion (June 24, 2019), the CI contacted GOODEN at cellular
telephone number 901-647-2873 to set up the purchase of firearms on June 27, 2019.
11. Your Affiant also investigated the firearms that were purchased by the CI from
GOODEN, and found that the firearm purchased by the CI from GOODEN on June 24, 2019 (an -
American Tactical Firearms, Omni Hybrid, .300 Blackout, serial number NS208792 AR-type
pistol) was purchased on June 24, 2019 by Whitney Anjanay Woods from Mr. Cash Pawn Shop
. in Oakland, Tennessee. Ms. Woods has been involved in a relationship with GOODEN. Your

Affiant further researched the history of the firearms purchased by the CI from GOODEN on
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page6of10 PagelD 11

June 27, 2019, and found that the American Tactical Omni Hybrid, .300 Blackout caliber AR-
type pistol with serial number NS208745 was purchased by Dalvia Delvetae Woods on June 26,
2019 from Mr. Cash Pawn Shop in Oakland, Tennessee, and the Taurus, model PT111 G2A,
9mm pistol, serial number TMA78634 was purchased by Whitney Anjanay Woods on June 19,
2019 from Krasner Pawn & Jewelry, LLC in Jackson, Tennessee. Dalvia Delavtae Woods is
also related to GOODEN through GOODEN’s wife or girlfriend, Whitney Anjanay Woods.

_12. | On November 18, 2019, GOODEN was indicted by the federal grand jury in the Wester
District of Tennessee for being a convicted felon-in-possession of the firearms discussed above,
and an arrest warrant was issued by the Court and entered into NCIC.
13. On December 12, 2019, Whiteville Police Chief Ben Davis located GOODEN walking
alone on a street in Whiteville, Tennessee. Chief Davis verified that the federal atrest warrant
for GOODEN was active and he then arrested GOODEN on the federal warrant. GOODEN was
in possession of the DEVICE (the Samsung Galaxy Note 8, IMEI: 358502003371552 cellular
telephone). The DEVICE was on his person. Further, GOODEN stated to Chief Davis that the
phone belonged to him (GOODEN), and he (GOODEN) wanted to contact Whitney Woods via
his cell phone before being transported to jail. At the request of your Affiant, Chief Davis seized
GOODEN’ cell phone (the DEVICE) for further investigation. The cell phone was turned over
to ATF Special Agent Nikki Alford who transported GOODEN to his initial appearance in

. Federal Magistrate Court. SA Alford checked the cell phone into ATF property as seized for

evidence.

14. Your Affiant believes there were communications via cellular telephones and/or text

messages via cellular telephones between the involved parties in this case that will reveal |

communications between GOODEN, Whitney Woods, Dalvia Woods, and other individuals
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 7of10 PagelD 12

involved in the illegal firearms trafficking that GOODEN engaged in and around the Western
District of Tennessee. |

15. Based on the above, I believe that Eric Deon GOODEN and others have committed federal
felonies in concert with at least one other person and possibly other individuals in violation of Title
18, United States Code, § 922(g)(1) (Convicted Felon in Possession of a Firearm), Title 18, United
States Code § 371 (Conspiracy to commit offenses against the United States), and Title 1 8, United
States Code, § 924(a)(1)(A) (Knowingly Making False Representations (ATF Form 4473),

16. Forensic evidence. As further described in Attachment “B,” this application seeks
_ permission to locate not only electronically-stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the DEVICE
was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the DEVICE because:
a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing file).
Dd. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
| occupancy” while executing a search warrant at a residence.
c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw conclusions
about how electronic devices were used, the purpose of their use, who used them, and

when.
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 80f10 PagelD 13

d The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic
evidence is not always data that can be merely reviewed by a review team and passed along
to investigators. Whether data stored on a cell phone is evidence may depend on other
information stored on the cell phone and the application of knowledge about how a device
behaves. Therefore, contextual information necessary to understand other evidence also
falls within the scope of the warrant. | |
e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is not present
on a storage medium.
17. | Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B),
the warrant I am applying for would permit the examination of the DEVICE consistent with the
warrant. The examination may require authorities to employ techniques, including but not limited
to, computer-assisted scans of the entire medium that might expose many parts of the DEVICE to
human inspection in order to determine whether it is evidence described by the warrant.
18. It is further requested that the search warrant provide authorization for agents of the ATF
and/or their designees to search the DEVICE and/or associated peripheral equipment (including .
by way of example but not limited to, subscriber identity module (SIM) cards, removable storage
media, and/or paired or synced devices), for the evidence listed in the affidavit and Attachment B
using a range of data analysis techniques. However, in some cases, the cellular communications
DEVICE may be damaged beyond repair, password protected or otherwise inoperable, and less
invasive data analysis techniques will not accomplish the forensic goals of the examination. In

these cases, an analysis technique referred to as “chip-off’ may be implemented to conduct the
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 Page 9o0f10 PagelD 14

data extraction process. Chip-off is an advanced digital data extraction and analysis technique,
which usually involves physically removing flash memory chip(s) form a subject device and then
acquiring the raw data using specialized equipment. This process usually renders the cellular
communication devices unusable. |
19. Manner of execution. Because this warrant seeks only permission to examine a DEVICE
already in law enforcement’s ‘possession, the execution of this warrant does not involve the
physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
to authorize execution of the warrant at any time in the day or night.
20. WHEREFORE, your Affiant request that a warrant be issued pursuant to Rule 41 of the
Federal Rules of Criminal Procedure to search the DEVICE described in Attachment “A” and to
seek and extract those items listed in Attachment “B.”

| 21. Because this is an ongoing investigation, and as a precaution to assure the safety of the
agents and officers involved in executing future search and arrest warrants in this matter, your
Affiant requests that this application, warrant, and affidavit be filed under seal so that no potential
targets are prematurely alerted to the existence of this investigation.
22. Given the facts and circumstances set forth above, your Affiant avers that there is sufficient
probable cause to search the following electronic DEVICE and to seek and extract those items
listed in Attachment “B”:
23. It is believed that the information regarding the aforementioned federal criminal offenses
will be contained in the DEVICE, as well as information regarding GOODEN’s criminal contacts

and activities, as well as other information pertinent to this investigation.
Case 1:20-sw-00005-jay Document 1-3 Filed 02/20/20 - Page 10 0f10 PagelD 15

CONCLUSION
24. Based on the facts set forth above, I respectfully submit that there is probable cause to
believe that evidence of the crimes of Title 18, United States Code, § 922(g)(1) (Convicted Felon
in Possession of a Firearm), Title 18, United States Code § 37] (Conspiracy to commit offenses
against the United States), and Title 18, United States Code, § 924(a)(1)(A) (Knowingly Making |
False Representations (ATF Form 4473)), will be found in the content of the data described in
Attachment “B” as to the DEVICE. I therefore request that the Court issue an order authorizing
the government to seize the electronically stored information detailed in Attachment “B” contained
within the DEVICE, and to seek and extract those items listed in Attachment “B.”

The above information is true and correct to the best of my knowledge, information and

Wes Stilwell
Special Agent, ATF

belief. Further, Affiant saith not.

Sworn to and subscribed before me, this the 20th day of February, 2020.

Qa

, JON
ED ST, oM MAGISTRATE JUDGE

10
